Citation Nr: 1510677	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13- 01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for bilateral hearing loss and assigned the same an initial noncompensable rating.

In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Hartford, Connecticut. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, VA treatment records and the transcript of the June 2013 Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2011, more than four years prior. At the time of his December 2012 Substantive Appeal and during his June 2013 Board hearing, the Veteran asserted that after his January 2011 VA examination, he was prescribed VA hearing aids and has since had to have them adjusted for volume. 

When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993). In this regard, the Board notes that the Veteran's most recent VA treatment records associated with the claims file are dated in December 2012. Thus, on remand, the AOJ should update the Veteran's claims file with his recent VA treatment records and afford him a new VA examination to determine the current severity of his bilateral hearing loss.
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Connecticut Healthcare System dated from December 2012 to the present. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2. Then, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his bilateral hearing loss. The examiner should note all relevant pathology, including any disabling effects; and all indicated tests should be conducted.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




